Citation Nr: 1543216	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-04 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for hypertensive heart disease, to include as secondary to service-connected type II diabetes mellitus and ischemic heart disease and as secondary to herbicide exposure.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, and ischemic heart disease, and as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1969, to include service in the Republic of Vietnam. 

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A March 2011 VA examination report reflects a history of hypertensive heart disease, which the representative also noted in a July 2014 appellant's brief.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board must consider the hypertensive heart disease as part of the issue on appeal.

As discussed below, the Board is granting entitlement to service connection for ischemic heart disease.  The RO adjudicated the claim of entitlement to service connection to erectile dysfunction as secondary to the service-connected type II diabetes mellitus.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  In light of the grants of service connection for bilateral peripheral neuropathy and ischemic heart disease by the RO and the Board, respectively, the Board will consider whether entitlement to service connection for erectile dysfunction is warranted as secondary to bilateral peripheral neuropathy of the lower extremities and ischemic heart disease.  

In the July 2014 appellant's brief, the representative asserted that service connection for hypertensive heart disease as secondary to diabetes mellitus is warranted.  Pursuant to Schroder, the Board will consider whether entitlement to service connection for hypertensive heart disease is warranted as secondary to ischemic heart disease and herbicide exposure.

In a June 2010 statement, the Veteran's former representative argued that all disabilities are secondary to the effects of Agent Orange, which the Board construes as a claim of entitlement to service connection for erectile dysfunction as secondary to herbicide exposure.

In the July 16, 2014, appellant's brief, the representative argued that service connection is warranted for hypertension.  Later in a July 30, 2014, rating decision, the RO denied the reopening of the claim of entitlement to service connection for hypertension.  The RO notified the Veteran of that decision on July 31, 2014, and the claimant has not filed a notice of disagreement with that denial.  Therefore, the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension is not before the Board.

In light of the above, the issue is as stated on the title page.

The Board's review includes the paper and electronic records.

The issue of entitlement to service connection for pseudophakia, to include as secondary to type II diabetes mellitus and exposure to Agent Orange, has been raised by the record in a December 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for hypertensive heart disease and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam.

2.  The weight of evidence shows that the Veteran has ischemic heart disease and that the ischemic heart disease is manifested by a workload of six to seven metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, and by evidence of cardiac hypertrophy or dilatation on echocardiogram.


CONCLUSION OF LAW

Ischemic heart disease was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the fully favorable decision below, a detailed explanation of how VA complied with the VCAA is unnecessary.

Pertinent law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For cardiovascular disease, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).

The law and applicable regulatory provisions pertaining to Agent Orange exposure, expanded to include all herbicides used in Vietnam, provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).

The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Ischemic heart disease is deemed associated with herbicide exposure under VA law.  See 38 C.F.R. § 3.309(e); see also 38 U.S.C.A. § 1116(f).  However, the provisions of 38 C.F.R. § 3.307(a)(6) must be met and the rebuttable presumption provisions 38 C.F.R. § 3.307(d) must be satisfied.  In addition, ischemic heart disease must have become manifest to a degree of 10 percent or more after service.  38 C.F.R. § 3.307(a)(6)(ii).

A 10 percent disability rating for coronary artery disease is warranted for continuous medication required or for a workload of greater than seven metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope.  A 30 percent evaluation requires evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, or a workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2014).

Analysis

The appellant served in the Republic of Vietnam.  There is no affirmative evidence to establish that the Veteran was not exposed to an herbicide agent during his service in the Republic of Vietnam.  Therefore, Davidson element (2), in-service injury, is therefore established on a presumptive basis.

The primary matter is whether the Veteran has ischemic heart disease.  The weight of evidence shows that the appellant has ischemic heart disease.  A June 2011 VA examiner diagnosed ischemic heart disease with left ventricular hypertrophy status post myocardial infarction.  This diagnosis was not based simply on a history of a silent heart attack reported by the claimant.  Instead, this diagnosis was based on physical examination and an echocardiogram.  Moreover, an April 2014 VA treatment record reveals a diagnosis of coronary artery disease with a history of myocardial infarction.  Thus, Davidson element (1), current disability, is met.

Turning to Davidson element (3), medical nexus, the disorders granted presumptive service connection under 38 C.F.R. § 3.309(e) for Agent Orange exposure are specified with precision.  The disorder for which service connection is sought must be specified at 38 C.F.R. § 3.309(e) in order to enjoy the presumption of service incurrence thereunder.  In this case, the disabilities specified at 38 C.F.R. § 3.309(e) include the Veteran's diagnosed ischemic heart disease.  Thus, the nexus presumption found in 38 C.F.R. § 3.309(e) is applicable as to this claim.  As to whether the ischemic heart disease became manifest to a degree of 10 percent or more, the weight of the evidence reveals that the ischemic heart disease is manifested by a workload of six to seven metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope, and by evidence of cardiac hypertrophy or dilatation on echocardiogram.  The echocardiogram at the June 2011 VA examination revealed that the ischemic heart disease is manifested by a workload of six to seven metabolic equivalents resulting in dyspnea, fatigue, angina, dizziness, or syncope; a mildly dilated left atrium, and borderline left ventricular hypertrophy.  38 C.F.R. § 4.104, Diagnostic Code 7005.  Furthermore, there is no affirmative evidence to support a conclusion that the claimant's ischemic heart disease was not incurred in service.  Accordingly, Davidson element (3) is established on a presumptive basis.

In summary, the Board is of the opinion that the Veteran has met all requirements needed to establish service connection for ischemic heart disease.  The benefit sought on appeal is accordingly allowed.


ORDER

Entitlement to service connection for ischemic heart disease is granted.


REMAND

A March 2014 VA treatment record reveals that the Veteran is receiving Social Security disability benefits.  The AOJ should obtain all records from the Social Security Administration pertaining to the appellant's claim for Social Security disability benefits.

A VA examination is necessary to determine whether the Veteran has hypertensive heart disease as a separate disability from ischemic heart disease and, if so, whether the separate disability is related to type II diabetes mellitus, ischemic heart disease, and herbicide exposure.

As noted by the representative in the July 2014 appellant's brief, there is conflicting evidence on whether the erectile dysfunction is caused by the service-connected diabetes mellitus.  A January 2010 VA examiner opined that the erectile dysfunction is likely due to anti-anxiety medications because the erectile dysfunction preceded the diabetes mellitus by several years whereas a March 2011 VA examiner noted that the medication and diabetic neuropathy are contributing causes to the erectile dysfunction.  Neither of these opinions addresses aggravation.  A new medical opinion is necessary to not only address aggravation but also any causal relationship between ischemic heart disease and erectile dysfunction as well as between erectile dysfunction and herbicide exposure.

In a March 2011 authorization of release, the Veteran reported that he had been treated at Big Springs VA Medical Center for heart disease since 2007.  The AOJ has obtained complete set of records from that facility for the period from March 2013 to July 2014.  The AOJ should obtain all records from January 2007 to March 2013 and from July 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his heart disease, erectile dysfunction, diabetes mellitus, and peripheral neuropathy of the lower extremities, and obtain any identified records.  Regardless of the claimant's response, obtain all records from the Big Spring VA Medical Center from January 2007 to March 2013 and from July 2014 to the present.

2.  Contact the Social Security Administration and obtain all records pertaining to the Veteran's claim for disability benefits.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and extent of his hypertensive heart disease and erectile dysfunction.  The claims folder is to be made available to the examiner to review.  

The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his hypertensive heart disease and erectile dysfunction.  

The examiner should provide written responses to the following inquiry:

(a)  Hypertensive heart disease

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has or has had hypertensive heart disease at any time since he filed his claim in August 2010 that is a separate disability from the service-connected ischemic heart disease? 
      
(2)  If the Veteran has or has had hypertensive heart disease at any time since he filed his claim in August 2010 that is a separate disability from the service-connected ischemic heart disease, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hypertensive heart disease is related to active service, to include in-service herbicide exposure? 

(3)  If the Veteran has or has had hypertensive heart disease since he filed his claim in August 2010 that is a separate disability from the service-connected ischemic heart disease, whether it is at least as likely as not (i.e., probability of 50 percent or greater) the hypertensive heart disease is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by type II diabetes mellitus or ischemic heart disease?

(4)  If the examiner finds that hypertensive heart disease the Veteran has or had had at any time since he filed his claim in August 2010 is aggravated by type II diabetes mellitus or ischemic heart disease, then he/she should quantify the degree of aggravation.

(b)  Erectile dysfunction

(1)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the hypertensive heart disease is related to active service, to include in-service herbicide exposure?

(2)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater) the erectile dysfunction is either (a) caused by, or (b) aggravated (i.e., permanently worsen beyond the normal progression of the disability) by the type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, or ischemic heart disease? 

(3)  If the examiner finds that erectile dysfunction is aggravated by type II diabetes mellitus, bilateral peripheral neuropathy of the lower extremities, or ischemic heart disease, then he/she should quantify the degree of aggravation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Thereafter, the AOJ must readjudicate the issues on appeal with consideration of secondary service connection as applicable.  If any benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


